Case 7:19-mj:01734 Document 1 Filed on 07/24/19 in TXSD Page 1 of 18 ~
AO 106 (Rev. 04/10) Application for a Search Warrant *

outhern District Of Texas -

UNITED STATES DISTRICT Cour FILED
for the JUL 2 4 2019

Southern District of Texas Davi d J Bradley, Clerk

In the Matter of the Search of .
(Briefly describe the property to be searched | / y _ WA
or identify the person by name and address) Case No. MM _ \ q _ . 4
Samsung Galaxy cellular telephone, black in color, serial co

number R28K51HO6YH, as described in attachment A

APPLICATION FOR A SEARCH WARRANT

L, a federal law enforcement officer or an attorney for the government, request a search warrant and state under

penalty of perjury that I have reason to believe that on the following person or property. (identify the person or describe the
property to be searched and give its location):

See Attachment "A"

located in the _ Southern District of Texas

, there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment "B"

The basis for the search under Fed. R. Crim. P. Al(c) is (check one or more):
of evidence of a crime;

contraband, f fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
Ca person to be arrested or a person who is unlawfully restrained. -

The search is related to a violation of:

Code Section - Offense Description
18 USC Section 554 Knowingly and unlawfully export or attempt to export from the United States, any
. merchandise, article, or object, to wit: AK-47 Style Firearms, as defined by the
United States Munitions List, in violation of 22 USC 2778 and 18 USC 554.

The application is based on these facts:

See Attachment "C"

of Continued on the attached sheet.

 

O Delayed notice of days (give exact ending date if more than 30 days: ; _ ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet,

ing

   

Applicant’s signature

Ryan McTaggart, HSI Special Agent

Printed name and title

 

'

Sworn to before me and signed i in my presence.

‘Date: Fqaal| q

. , Jyfge’s signature
City and state: McAllen, Texas J. ScgtHacke { United States Magistrate Judge

CZ Printed name and title

 

 

 
_Case 7:19-mj-01734 Document 1 Filed on 07/24/19 in TXSD_ Page 2 of 18

ATTACHMENT “A”
Description of property to be searched:

1. One (1) Samsung Galaxy cellular telephone, black in color, serial number
R28K51HO6YH, and IMEI number 353309/09/306803/7; currently in the possession of
Homeland Security Investigations, 5901 South International Parkway, McAllen, Texas .

 

 

 
Case 7:19-mj-01734 Document 1 Filed on 07/24/19 in TXSD Page 3 of 18

1.

firearms and ammunition smuggling including:

2.

ATTACHMENT “B”

All records on the Devices described in Attachment A that relate to violations of

\

Any and all text messages, including deleted text messages;

. Any and all call history logs, including included deleted call history;

‘Any and all emails and instant messages, including deleted emails and instant

messages;

. Any and all photographs and videos, including deleted photographs and videos;

Any and all telephone contacts, addresses reflecting names, addresses, telephone

numbers, pager numbers, fax numbers, and/or telex numbers;

Lists of customers and related identifying information;

. Types, amounts, and prices of firearms trafficked as well as dates, places, and

amounts of specific transactions;

. Any information related to sources of firearms (including names, addresses,

phone numbers, or any other identifying information);
Any information recording travel itinerary;

All bank records, checks, credit card bills, account information, and other

financial records;

. Any other articles that would constitute a violation of the above offenses.

Evidence of user attribution showing who used or owned the Device at the time

the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords, documents, and browsing history.
Case 7:19-mj-01734 Document 1 Filed on 07/24/19 in TXSD Page 4 of 18

3. As used above, the terms “records” and “information” include all of the foregoing
items of evidence in whatever form and by whatever means they may have been created or
- stored, including any form of computer or electronic storage (such as flash memory or other _

media that can store data) and any photographic form.
Case 7:19-mj-01734 Document 1 Filed on 07/24/19 in TXSD . Page 5 of 18

"UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
~ MCALLEN DIVISION

IN THE MATTER OF THE SEARCH OF one
Samsung Galaxy cellular telephone, black in
color, serial number R28K51HO6YH, and
IMEI number 353309/09/306803/7; (See . . .
Attachment A), CURRENTLY LOCATED AT _ f
Homeland Security Investigations Office. Case No. M \ ~ ) S ~ WV
5901 South International Parkway
McAllen, Texas — .

 

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FORA |
WARRANT TO SEARCH AND SEIZE

ATTACHMENT “C”
I, Ryan McTaggart, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a warrant to seize and search one (1) Samsung Galaxy cellular |
telephone, black in color, serial number R28K51HO6YH, and IMEI number 353309/09/306803/7
(hereinafter referred to as TARGET DEVICE), which is currently stored, in law enforcement’s
possession, at the Homeland Security Investigations (“HIS”) Office, 5901 South International

Parkway, McAllen, Texas.

2. I am a Special Agent with Homeland Security Investigations, United States
Department of Homeland Security (“DHS”), and currently assigned to the HSI McAllen Office .

in McAllen, Texas. I have been so employed since June of 2016. Prior to HSI, I was a Border

4
Case 7:19-mj-01734 Document 1. Filed on 07/24/19 in TXSD Page 6 of 18

Patrol Agent and employed with the United States Border Patrol from January 2008 until June
2016. Iam a graduate of the Criminal Investigator Training Program (“CITP”) and HSI Special
Agent Training program (“HSISAT”) at the Federal Law Enforcement Training Center in
Glynco, Georgia. I am an investigative or law enforcement officer within the meaning of 18
ULS.C. § 2510(7), that is, an officer of the United States who is empowered by law to conduct —
investigations of and to make arrests for offenses enumerated in 18 U.S.C. § 2516. In connection
with my- official duties, I investigate violations of Title 8, 18, 19, 21, 22, and 31-of the United
States Code and related offenses. These investigative duties include investigation of export
control laws which primarily include but are not limited to the Arms Export Control Act |
(AECA), the Export Administration Regulations (EAR), the International Emergency Economic
Powers Act (“IEEPA") and the Trading with the Enemy Act (““TWEA”’). I have also received
training including but not limited to investigative techniques, export investigations, firearms
trafficking investigations, and conspiracy investigations. I have participated in and have
conducted investigations which have resulted in the arrests of individuals who have smuggled,
received, purchased, and acquired firearms, ammunition, and other defense articles, as well as
the seizure of firearms, ammunition, and other defense articles, and the proceeds derived from
those criminal activities. In addition, I have conducted follow-up investigations concerning the
concealment of firearms, ammunition, and other defense articles, assets, currency, bank records,
and the identification of co-conspirators through the use of ledgers, records, telephone bills,
photographs, and other documents. As a result of these-investigations I have assisted in executing

search warrants and collecting and preserving evidence.
Case 7:19-mj-01734 Document 1 Filed on 07/24/19-in TXSD .Page 7 of 18

3. Based upon my training, experience, and participation in export offense
investigations and investigations into the financial implications which result from violations of

United States export laws, I know:

a. That firearms traffickers very often use wireless telephones to communicate, ~

negotiate and coordinate illicit transactions with associates in relation to firearms

trafficking activities;

' b. It is common for individuals involved in trafficking firearms, ammunitions, and
defense articles, to use cellular telephones to communicate with other violators to
provide instructions, give directions, and or discuss other details regarding the

procurement and smuggling of firearms, ammunition, and defense articles;

_c. That firearms traffickers very often use wireless telephone capabilities to
photograph firearms, ammunition, defense articles, and or currency with the
intention of sending photographs as attachments in text messaging or via
electronic mail from their wireless telephones in an effort to prove possession of

firearms, ammunition, defense articles and/or currency to associates;

d. That firearms traffickers commonly store phone numbers, direct connect numbers,

electronic mail address, names and identities of associates in their wireless

telephones;

e. That firearms traffickers commonly store photographs, text messages, electronic
mail messages and other documents or information in their wireless telephone’s

memory in relation to violations of United States export laws; and

6
Case 7:19-mj-01734 Document 1 Filed on 07/24/19 in TXSD Page 8 of 18

f. That firearms traffickers commonly carry multiple wireless telephones.

4. This affidavit is intended to show that there is probable cause for the requested

warrant and does not set forth all of my knowledge about this matter.
PROBABLE CAUSE

5. The following paragraphs are furnished to established probable cause in support

of this warrant:

a. On March 27, 2019, a confidential source (“CS”), who has previously provided
reliable information, stated the CS had been contacted by an individual, later °
identified as Juan HERNANDEZ (hereafter referred to as “HERNANDEZ,”
regarding the CS attaining and selling firearms to HERNANDEZ. The CS stated
HERNANDEZ provided 956-701-5282 as HERNANDEZ contact number.

b. On April 18, 2019, in response to an administrative subpoena, HSI received
information from T-Mobile which identified the subscriber for 956-701-5282 as
Juan Garcia, at what appears to be a fictitious address. A review of the toll
information revealed HERNANDEZ, utilizing telephone number 956-701-5282,
_was in contact with 956-627-7040 (identified as the telephone number of the
TARGET DEVICE).

c. On May 1, 2019, SAs received information from a Federal Firearms Licensee

_ regarding the suspected straw purchase of a 5.7 x 28 caliber pistol by Felipe

TUDON (hereafter referred to as TUDON).
Case 7:19-mj-01734 -Document1 Filed on 07/24/19 in TXSD Page.9 of 18

d. Based upon training and experience, SAs know that a 5.7 x 28 caliber pistol is
highly trafficked firearm which, when purchased in close proximity to the United
States-Mexico Intetnational Boundary, is often intended to be smuggled into
Mexico.

e. On May 2, 2019, a source of information (“SOI”), who has previously provided
reliable information in the past, stated the SOI had been contacted by
HERNANDEZ, from telephone number 956-715-0679, regarding the | SOL
acquiring firearms for HERNANDEZ. The SOI stated HERNANDEZ was
involved in acquiring firearms which were intended to be smuggled into Mexico.
The SOI stated HERNANDEZ introduced the SOI to “Mario,” later identified as
Mario FIERRO, who HERNANDEZ identified as HERNANDEZ?’s “boss,” via
telephone, after the SOI stated the SOI did not believe HERNANDEZ was serious —
about purchasing firearms.

f. The SOI stated after being introduced to FIERRO by HERNANDEZ, the SOI and

' FIERRO discussed the sale of multiple firearms, which were intended to be
‘smuggled into Mexico, from the SOl to FIERRO.

g. On May 12, 2019, SAs received information from a Federal Firearms Licensee

| “that a .50 caliber rifle was ordered by Francisco SANCHEZ.

h. Based upon. training and experience, SAs know that a .50 caliber rifle is highly
trafficked firearm which, when purchased in close proximity to the United States-

. Mexico International Boundary, is often intended to be smuggled into Mexico.
Case 7:19-mj-01734 Document 1 Filed on 07/24/19 in TXSD Page 10 of 18

i. On May 15, 2019, SAs interviewed TUDON, and TUDON stated TUDON was
recruited by HERNANDEZ to purchase the 5.7 x 28 caliber. pistol and .

| HERNANDEZ provided TUDON with the money to purchase the firearm.

j. During a second interview of TUDON, TUDON stated prior to purchasing the 5.7
x 28 caliber pistol, HERNANDEZ and TUDON stopped at Fierro Auto Sales
where HERNANDEZ picked up the money used to purchase the firearm. |

k. On May 18, 2019, in response to an administrative subpoena, HSI received
information from T-Mobile which identified the subscriber for 956-715-0679 as
Juan Salinas at what appears to be a fictitious address. A review of the toll

~ information revealed HERNANDEZ, utilizing telephone number 956-715-0679,
was in ‘frequent contact with 956-627-7040 (the telephone number for the
TARGET DEVICE). | |

1. On May 25, 2019, SAs interviewed SANCHEZ. SANCHEZ stated SANCHEZ,
left the .50 caliber rifle which SANCHEZ purchased at SANCHEZ friend
“Mario’s” residence, later identified as Mario FIERRO, and SANCHEZ stated
SANCHEZ also purchased a 5.7 x 28 caliber pistol which SANCHEZ left with
SANCHEZ, friend “Juan Diego:” During the interview, SANCHEZ placed
multiple telephone calls to “Mario” at 956-627-7096 and “Juan Diego” at 956-
678-0665 in order for them to bring the firearms to SANCHEZ’ residence to be

- verified. Later, the .50 caliber rifle and 5.7 x 28 caliber pistol were delivered by
Juan LOREDO, ATF SAs issued SANCHEZ a warning letter for straw
purchasing. A few days later the .50 caliber rifle and 5.7% 28 caliber pistol were

seized by ATF SAs.
Case 7:19-mj-01734 Document1 Filed on 07/24/19 in TXSD Page 11 of 18

m. On June 13, 2019, an UCA contacted FIERRO, via telephone at 956-627-7096,
and FIERRO told the UCA that FIERRO usually purchased new firearms from
local stores. The UCA asked FIERRO if FIERRO wanted to meet to purchase the
firearms or if FIERRO wanted to have the firearms on the other side and FIERRO

| stated FIERRO’s brother handled “that.” The UCA then asked FIERRO about the
serial numbers on the firearms and FIERRO stated the UCA did not need to worry

and if the UCA wanted the serial numbers on the firearms, said firearm serial
number could be removed before the UCA sold the firearms to FIERRO.

n. On July 23, 2019, FIERRO was encountered at the Hidalgo, Texas, Port of Entry,
and stated FIERRO’s telephone number was 956-627-7040 (the telephone number
for the TARGET DEVICE). A search of the T ARGET DEVICE revealed text
messages from HERNANDEZ, in May of 2019, using telephone number 956-

| 715-0679, to FIERRO, on the TARGET DEVICE, regarding HERNANDEZ
having ammunition for the firearms. During the text messages HERNANDEZ
refers to the firearms as “Chivos.” “Chivos” is a slang term, commonly used by

individuals: involved in smuggling firearms, ammunition, and other defense
articles, to describe AK-47 style firearms.

o. A search of the TARGET DEVICE, also revealed, on May 27, 2019, 956-678-
0665, a telephone number associated with LOREDO and the delivery of firearms
purchased by SANCHEZ, sent text messages to the TARGET DEVICE which
included photographs of the warning letter which was served to SANCHEZ by

ATF SAs on May 25, 2019.

10
Case 7:19-mj-01734 Document 1 Filed on 07/24/19 in TXSD Page 12 of 18

p. In addition, a search of the TARGET DEVICE, revealed multiple text messages
from 956- 358- 7884, stored as contact “Juan Crackhead,” regarding the sale of
multiple firearms from “h uan Crackhead” to FIERRO.

6. The TARGET DEVICE is currently in the lawful possession of HSI McAllen,
located at 5901 South International Parkway, McAllen, Texas. The TARGET DEVICE came
into HSI McAllen SA’s possession in the following way: On July 23, 2019, FIERRO was
encountered at the Hidalgo, Texas, Port of Entry,. and the TARGET DEVICE was detained to -
prevent the destruction of, or tampering with, evidence. The TARGET DEVICE was secured at
the HSI McAllen office for safekeeping. Therefore, I seek this warrant out of an abundance of
caution to be certain that a search of the TARGET DEVICE, will comply with the Fourth

Amendment and other applicable laws.

7, The TARGET DEVICE is currently in storage at the HSI McAllen office 5901
South International Parkway, McAllen, Texas. In my training and experience, I know that the .
TARGET DEVICE has been stored in a manner in which its contents are, to the extent material
to this investigation, in substantially the same state as they were when the TARGET DEVICE

first came into the possession of HSI McAllen special agents. |
TECHNICAL TERMS

8. Based on my training and experience, I use the. following technical terms to

convey the following meanings:

' a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

telephone) is a handheld wireless device used primarily for voice communication

ll
Case 7:19-mj-01734 Document 1 Filed on 07/24/19 in TXSD Page 13 of 18

through radio signals. These telephones send signals through networks of
transmitter/receivers called “cells,” enabling communication with other wireless
telephones or traditional “land line” telephones. A wireless telephone usually
contains a “call log,” which records the telephone number, date, and time of calls
made to and from the- phone. In addition to enabling voice communications,
wireless telephones’ now offer a broad range of capabilities. These capabilities:
include, but are not limited to: storing names and phone numbers in electronic
“address books;” sending, receiving, and storing text messages and email; taking,
sending, receiving, and storing still photographs and moving video; storing and
playing back audio files; storing dates, appointments, and other information on
personal calendars; and accessing and downloading information from the Internet.
Wireless telephones may also include global positioning system (“GPS”)

technology for determining the location of the device.

b. Digital camera: A digital camera is a device that records still and moving images
‘digitally. Digital cameras use a variety of fixed and removable storage media to
store their recorded images. Images can usually be retrieved by connecting the
camera to a computer or by connecting the removable storage medium to a
separate reader, Removable storage media include various types of flash memory
cards or miniature hard drives. Most digital cameras also include a screen for
viewing the stored images. This storage media can contain any digital data,

including data unrelated to photographs or videos.

12
Case 7:19-mj-01734 Document1 Filed on 07/24/19 in TXSD Page 14 of 18

c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a
handheld digital storage device designed primarily to store and play audio, video,
or photographic files. However, a portable media player can also store any digital
data, such as word processing documents, even if. the device is not designed to
access such files. Some portable media players can use removable storage media.
Removable storage media include various types of flash memory cards or
miniature hard drives. This removable storage media can also store any digital
data. Depending on the model, a portable media player may have the ability to
store very large amounts of electronic data and may offer additional features such

- as acalendar, contact list, clock, or games.

d. GPS: A GPS navigation device uses the Global Positioning System to display its
current location. It often contains records the locations where it has been. Some
GPS navigation devices can give a user driving or walking directions to another
location. These devices can contain records of the addresses or locations involved
in such navigation. The Global Positioning System (generally abbreviated
“GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite
contains an extremely accurate clock. Each satellite repeatedly transmits by radio
a mathematical representation of the current time, combined with a special
sequence of numbers. These signals are sent by radio, using specifications that’.
are publicly available. A GPS antenna on Barth can receive those signals. When
a GPS antenna receives signals from at least four satellites, a computer connected
to that antenna can mathematically calculate the antenna’s latitude, longitude, and

sometimes altitude with a high level of precision.
13
Case 7:19-mj-01734 Document 1 Filed on 07/24/19 in TXSD Rage 15 of 18

e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used
for storing data (such as names, addresses, appointments or notes) and utilizing
computer programs. Some PDAs also function as wireless communication
devices and are used to access the Internet and send and receive email. PDAs
usually include a memory card or other removable storage media for storing data
and a keyboard and/or touch screen for entering data. Removable storage media
include various types of flash memory cards or miniature hard drives. This

- removable storage media can store any digital data. Most PDAs run computer
software, giving them many of the same capabilities as personal computers. For -
example, PDA users can work with word-processing documents, spreadsheets,

and presentations. PDAs may also include global positioning system (“GPS”)

‘

technology for determining the location of the device.

f. IP Address: An Internet Protocol address (or simply “IP address”) is a unique
numeric address used by computers on the Internet. An IP address is a series of

_ four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).
Every computer attached to the Internet computer must be assigned an IP address

so that Internet traffic sent from and directed to that computer may be directed
properly from its source to its destination. Most Internet service providers control

a range of IP addresses. Some computers have static—that is, long-term—IP
addresses, while other computers have dynamic—that is, frequently changed—IP

addresses.

14
Case 7:19-mj-01734 Document 1 Filed on 07/24/19 in TXSD Page 16 of 18

g. Internet: The Internet is ‘a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international .

borders, even when the devices communicating with each other are in the same

. State.

9. Based on my training, experience, and research, I know that the Devices have _
capabilities that allow them to serve as a wireless telephone, digital camera, portable media
player, GPS navigation device, and PDA. In my training and experience, examining data stored
on devices of this type can uncover, among other things, evidence that reveals or suggests who

possessed or used the device.

 

ELECTRONIC DEVICES AND STORAGE

10. As described above and in Attachment B, this application seeks permission to
search and seize things that the Devices might contain, in whatever form they are stored. Based
on my knowledge, training, and experience, I know that electronic devices can store information
for long periods of time. Even when a user deletes information from a device, it can sometimes
be recovered with forensics tools. Similarly, things that have been viewed via the Internet are
typically stored for some period of time on the device. This information can. sometimes be

recovered with forensics tools.

11. Searching for the evidence described in Attachment B may require a range of data ©
analysis techniques. In some cases, agents and computer analysts may be able to conduct

carefully targeted searches that can locate evidence without requiring a time-consuming manual

15
Case 7:19-mj-01734 Document 1 Filed’on 07/24/19 in TXSD Page 17 of 18

search through unrelated materials that may be commingled with criminal evidence. In other
cases, however, such techniques may not yield the evidence described in the warrant. Criminals |
can mislabel or hide information, encode communications to avoid using key words, attempt to
delete information to evade detection, or take other steps designed to frustrate law enforcement
searches for information. These steps may require agents and law enforcement or other analysts —
with appropriate expertise to conduct more extensive searches, such as scanning storage areas
unrelated to things described in Attachment B or perusing all stored information briefly to
determine whether it falls within the scope of the warrant. In light of these difficulties,
Homeland Security Investigations intends to use whatever data analysis techniques appear

necessary to locate and retrieve the evidence described in Attachment B.
METHODOLOGY

12. Following the issuance of this warrant, I will collect and deliver the subject
Devices to wireless telephone forensic examiners. These examiners will attempt to power the
device, identify whether it is protected by a personal identification number (PIN), determine or
circumvent the PIN and retrieve data from the device. Unlike typical computers, many wireless
telephones do not have hard drives or hard drive equivalents and store information in volatile
memory within the device or in memory cards inserted into the device. Current technology
provides some solutions for acquiring some of the data stored in some wireless telephone models
using forensic hardware and software. The forensic examiner will determine whether any data
associated with this device may be so acquired and, if so, such data will be acquired forensically
and the follow-on examination will be conducted using the forensic copy. Even if some of the .

stored information on the device may be acquired forensically, not all of the data subject to

16
Case 7:19-mj-01734 Document 1~> Filed on 07/24/19 in TXSD Page 18 of 18

seizure may be so acquired. For devices that are not subject to forensic data acquisition or that
have potentially relevant data stored that is not subject to such acquisition, the examiner must
. examine the device manually and record the process and the results using digital photography.
This process is time and labor intensive and, depending upon the workload of the few wireless

telephone forensic examiners available, may take weeks or longer.
CONCLUSION

13. I submit that this affidavit supports probable cause for a watrant to search the

TARGET DEVICE and search and seize the items described in Attachment B.

. Respectfully submitted,

Ue YZ.
Ryan McTag
Special Agent
Homeland Security Investigations

Subscribe and gworn to before

  

 

17
